UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 10)* Ameritrans Capital Corporation (Name of Issuer) 9 3/8% Cumulative Participating Redeemable Preferred Stock (face value $12.00) (Title of Class of Securities) 03073H207 (CUSIP Number) Robert C. Ammerman (617) 478-9612 c/o Capital Resource Partners, 31 State Street, Boston, MA02109 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 17, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.o * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 03073H207
